SMITH, P. J.
This is an action for divorce, and the grounds thereof, as alleged in the plaintiff’s petition, are that the defendant has offered plaintiff such indignities as to make her condition intolerable in that “he has frequently and continuously and within one year previous to the filing of this petition, charged plaintiff with being unchaste and unfaithful to him, and with being intimate with other men than defendant; that he has been inattentive to and neglectful of plaintiff when she was sick; that he has charged her with being lazy and wasteful-; that he has said to her and of her that she would lie and steal; that she was a damned dog and a hypocrite; that he has frequently told her to leave his home; *415that he has struck her several times and within one year, and otherwise cruelly mistreated her.” The answer was in effect a general denial.
There was a trial where the plaintiff adduced evidence quite sufficient to establish a prima facie case entitling her to a decree.
Divorce: pleading: evidence: prima facie cae. Her own testimony, and that of two of her children, amply proved every substantial allegation of her petition. There was no countervailing proof adduced. The plaintiff, a woman of good repute, but fraji an¿ ¿e]ica^e in health, was, according to the undisputed testimony, subjected by her husband to a long catalogue of indignities which we think were well calculated to render her condition intolerable. The coarse and brutal tyranny, which the testimony shows characterized the defendant’s demeanor toward the plaintiff, finds no countenance in the law touching the relation of husband and wife. If the testimony before us is to be believed, and no reason is seen why it should not, the defendant’s disregard of his marital duties was so flagrant and gross as to clearly justify judicial interference.
-: support of wife: defense. The payment by the defendant of the plaintiff’s board during the time they lived apart was no more than the performance of a duty enjoined by law and afforded k™1 H-rá the slightest justification or excuse for ^ie indignities offered by him to the plaintiff. It was‘not only his marital duty to afford her shelter, food, raiment and medical services, but to, at all times, treat her with kindness and affection. The learned trial judge concluded that the plaintiff had failed to make out a prima facie case and therefore refused to hear the testimony offered by the defendant, all of which action we think was improper.
We shall accordingly reverse the decree and remand the cause.
All concur.